Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-14, 16-18 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is objected to because of the following informalities:  (a) regarding claim 16, because claim 16 is dependent on claim 1, claim 16 is construed to incorporate by reference all the limitations of claim 1, and as such, claim 16 appears to include numerous redundant limitations that have already been recited in claim 1, and thus should not be repeated in claim 16.  Did applicant intend to make claim 16 an independent claim?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claim 1-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari (USPGPUB 2017/0218678) in view of Bartels et al. (USPGPUB 2005/0280518)(hereinafter “Bartels”) and Ganeshan et al. (USPGPUB 2019/0211587)(hereinafter “Ganeshan”).  With “a plurality of sensors integrated into the vehicle, and a processor configured to receive sensor data about the vehicle's external environment collected by the sensors; identify an object in the vehicle's external environment that represents a potential contact hazard when a vehicle door is opened” (from para [0053]) and/or “one or more sensors for each door of the vehicle, which would detect either the objects that can be potentially hit by the vehicle door while it's opened or those objects that have the potential to come and hit the vehicle door while the vehicle door is being opened. This solution can also comprise of one or more sensors installed in one or more locations in the vehicle such as side mirror assembly, bumper of vehicle, trunk of vehicle, roof of vehicle, etc. which would monitor if there is anything coming from behind which has the potential or probability to hit the vehicle door such as a bicycle, another vehicle, etc.” (from para [0061])).  Kothari is further considered to teach the use of “sensors within the vehicle door handle, using sensors within the seat buckle, other sensors, etc.” (para [0008]; [0061]), which are located “in the vehicle to identify that an occupant of the vehicle has demonstrated an intent to open the door of the vehicle,” (para [0023]) and such sensors “can be either single or a combination of one or more of photo-electric, optic, infrared, radar, sonic, electromagnetic, or any other type of sensors,” (para [0063]), and as such, would include both “a touchless sensor” and a “touch sensors when an occupant of the vehicle demonstrates an intent to open the door of the vehicle; and activating a door safety mechanism in order to prevent an accident involving door of the vehicle and an object,” (para [0031]) that would at least suggest to one of ordinary skill that there are multiple stages of an occupant intent to open a vehicle door, e.g., “Note: Even in those situations when the vehicle door hasn't even been opened at all, however, if the user has indicated their intent to open the door (for example: hold the vehicle door handle, unbuckle the seat belt, turn off the vehicle ignition, press the button or switch to open the door, voice request to open the vehicle door, mobile app request to open the vehicle door, preset stand-alone action of user that demonstrates an intent of opening the vehicle door, sequence or combination of actions which indicate that the user is about to open the vehicle door, etc), then the solution would detect those actions (for example: using sensors within the vehicle door handle, using sensors within the seat belt buckle, other sensors, etc) and still proactively stop the doors from opening at all, or allow partial opening of the doors, or lock the doors, or alert the occupants of the vehicle, or alert the external users in order to try and prevent an accident involving the vehicle doors,” (para [0051]), and a controller (“processor”) connected to the object sensor(s) and “touchless” and/or “touch” sensors in order to trigger alerts to the interior occupants and/or to the exterior of vehicle to warn/prevent a collision of the door with external objects (see para [0026];[0049]);[0061].   From these teachings, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided/configured a “touchless sensor” to detect if a part of a user is positioned in an opening zone at the inside door handle for the purpose of providing additional sensor data to the controller/processor(s) of the “vehicle door safety system” of Kothari in order to prevent a door .
Still further, Kothari teaches the use of both an internal alert (first alert/alarm) (para [0011]) and an external alert/alarm (para [0012]), in order to notify the vehicle occupants/external traffic of a potential collision/impact of the door, however, does not specifically associate the aforementioned alarms with the particular sensors.  Bartels, however, in the same field of endeavor teaches a door warning collision system in a vehicle, in at least FIGs. 5-19 showing examples of using a “first warning stage” and a “second warning stage” in order to prevent a collision, e.g., see FIG.19 (para [0075]) and further includes two door sensors 42, 43 for sensing two stages of door manipulation (see FIG. 4; para [0058]-[0060]).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the “vehicle door safety system” of Kothari to have integrated triggering a “first alarm” if the object sensor detect an object in the risk zone and the touchless sensor detects a part of the user in the opening zone at the inside door handle, and trigger a “second alarm” if the object sensor detect an object in the risk zone and the touch sensor detects that the user is touching the inside door handle, in order to prevent door collisions with an obstacle and providing a safer environment for a user,  as suggested by Bartels (see para [0010]).
Still further with respect to claim 1, Kothari in view of Bartels does not specifically teach that the control unit is configured to “determine a type of the object detected by the object sensor and regulate a size of the risk zone accordingly to the determined type of the detected object,” as now recited in claim 1 (and claim 16).  Ganeshan, in the same field of endeavor of vehicle door sensing monitoring, discloses a system 100 (FIG. 1) which defines different zones, e.g., 122, 132, etc., and further teaches that the zone(s) may “change over time,” (“The area of the danger zone 122 may also change over time. For example, the processor 202 evaluates the captured traffic data and defines the area of the danger zone 122 based a speed and a distance of the object 106 approaching the vehicle 102. The processor 202 defines the danger zone 122 having an appropriate size to prevent a potential collision.” (see para [0025], [0031], [0044], [0046], [0076]).  From this teaching, it is clear that the control unit (“processor”) can determine and resize the appropriate sensing zone(s) accordingly.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the door sensing/safety system of Kothari in view of Bartels with a control unit/processor configured to “determine a type of the object detected by the object sensor and regulate a size of the risk zone accordingly to the determined type of the detected object,” for the purpose of adaptation and making the door sensing/safety system more precise and prevent object collisions with a vehicle door as suggested by Ganeshan (para [0025], [0031], [0044], [0046], [0076]).
As for claim 2, Kothari in view of Bartels and Ganeshan is further considered to teach wherein the control unit is connected to at least one lamp, e.g., 120 (FIG. 19; para [0075]) and configured to turn on (or flash) the lamp 121, i.e., yellow, if the first alarm is triggered and turn on (or flash) the lamp 121 in a more intense way, e.g., red, if the second alarm is triggered.  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided a lamp to turn on for different stages of intensity, i.e., yellow (first stage) and red (second stage), for the purpose of visually providing a user/occupant of the vehicle with a more intense signaling in order to prevent a collision with an external object, as suggested by Bartels.

As per claim 4, Kothari in view of Bartels and Ganeshan is further considered to teach a warning system (as discussed with respect to claim 1, supra) wherein the control unit is connected to and configured to turn on one or more of a vibration unit, a heads up display, an electric shock unit and a lock of the vehicle when the first and/or second alarm is triggered, e.g., “haptic warning,” 52 (see para [0062]; [0064]).  It is noted that any type of notification/alert, e.g., visual, audio, haptic, would involve similar/same rationale, and as such, any/all would have been obvious to a skilled artisan from the teachings of Kothari in view of Bartels.
As per claim 5, the door opening warning system of Kothari in view of Bartels and Ganeshan is considered to only operate when the vehicle is stationary and/or parked, as it would be presumed to be unsafe to open the door of a moving vehicle and therefore readily apparent to a skilled artisan that it would be deactivated when the vehicle is moving.  It is noted that (para [0108]] of Kothari teaches the activation/deactivation of the door opening warning system at certain times.  
As per claim 6, Kothari in view of Bartels and Ganeshan is further considered to encompass wherein “the door opening warning system is configured to be in the active state for a predefined period of time after the vehicle has stopped moving and/or after the vehicle has been turned off,” 
As per claim 7, with respect to the positioning of the “touchless sensor” and “wherein the inside door handle is positioned at a cavity and the touchless sensor is configured to detect if a part of the user is inserted into the cavity it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the “touchless sensor” approximate the cavity of a door handle, ,” lacking any unobvious or unexpected results from the cavity and/or positioning of the sensor, through routine engineering experimentation and/or optimization, for the purpose of optimizing the sensing of a person’s intent to open the door in order to prevent collision thereof with an external object, as would have been readily apparent to a skilled artisan from the teachings of the prior art of record.
With respect to claims 8-10 and to the type of sensor(s) of the “touchless sensor,” and the “object sensor” being “one or more of a camera, a radar, a IR sensor, a ultrasonic sensor or a laser,” and the “touch sensor,” is “one or more of a camera, a capacitive sensor or a receptive sensor,” Kothari in view of Bartels is considered to encompass these types of sensors as all are well known in the industry.  For example, Kothari discloses the use of “single or a combination of one or more of photo-electric, optic, infrared, radar, sonic, electromagnetic, or any other type of sensors,” and as such, would have encompassed the sensors as set forth in claims 8-10.
As per claim 11, Kothari in view of Bartels and Ganeshan is considered to encompass wherein “the at least one lamp is positioned at the inside door handle, in the inside door handle, at a doorpost, at a post, at a rear view mirror, at a side mirror and/or at a ceiling lamp of the vehicle, e.g., see any of FIGs. 6-10 of Kothari (para [0068]).

As per claim 13, Kothari in view of Bartels and Ganeshan is considered to encompass wherein “the risk zone at least is the area on the outside of the vehicle above which the door moves from its open and closed position,” e.g., see at least FIGs. 1-4 of Kothari.
As per claim 14, Kothari in view of Bartels and Ganeshan is considered to encompass wherein “the risk zone at least is the area on the outside of the vehicle at an area behind the vehicle,” e.g., see at least FIGs. 1-4 of Kothari.
As per claim 16, the description of the “vehicle” and door opening warning system of Kothari in view of Bartels, as described with respect to claim 1, supra, is considered to encompass the method as set forth in claim 16, and is rejected under the same grounds and rationale.  
For claim 17, i.e., “wherein the door opening warning system is activated when the vehicle has stopped moving,” and claim 18, i.e., “wherein the door opening warning system is deactivated after a predefined period of time after the vehicle has stopped moving,” is considered to be encompassed by at least the description of Kothari in view of Bartels with respect to claims 5 & 6, respectively, as set forth supra, and as such is/are rejected under the same grounds and rational.

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the rejections being applied in the current Office Action.
configured to determine a type of the object detected by the object sensor and regulate a size of the risk zone accordingly to the determined type of the detected object,” is considered to be encompassed by and obvious with respect to the newly cited reference to Ganeshan (PGPUB 2019/0211587), as described, supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
June 4, 2021